DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recites the limitation "the quick connect connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the quick connect coupler” which is previously recited.
Claim 8 recites the limitation "The valve tree system of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “The system of claim 1” which is previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-12, 14-16, 18-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US 2019/0010781).
With regards to claim 1:
	Tran discloses (refer to Fig. 1 below) a fluid transfer system comprising:
a valve tree (34), the valve tree having a master valve (44, 46) having a flow axis; 
a header (H); and
a coupler (M) disposed between, connected to, and in fluid communication with, the valve tree (T) and the header (H), the coupler having a fixed length, the coupler including a coupler multi-path flow connector (34c) in fluid communication with the valve tree (T) and a flow control valve (602) having a flow axis, the flow control valve directly coupled to the coupler multi-path flow connector (34c) and in fluid communication with the header (H).
With regards to claim 2:
Tran discloses the system of claim 1, wherein a connection (A, 52) between the header (H) and the coupler (M) or the coupler (M) and the valve tree (V) is a flanged connector, studded connector, threaded connector, clamp, or quick connect coupler.
With regards to claim 6:
Tran discloses (refer to Fig.1 and 2 below) the system of claim 2, wherein the connection (52) between the coupler (M) and the valve tree (V) is disposed below the coupler multi-path flow connector (34c).

[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (T)][AltContent: arrow][AltContent: textbox (34cc)][AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: arrow][AltContent: textbox (M)]
    PNG
    media_image1.png
    1002
    873
    media_image1.png
    Greyscale

Fig. 1

With regards to claim 7:
Tran discloses (refer to Fig.1 above) the system of claim 2, wherein the connection (A) between the coupler (M) and the header (H) is disposed between the header (H) and the flow control valve (602).
With regards to claim 8:
Tran discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler multi-path flow connector (34c) has three fluid connection ports.
With regards to claim 9:
Tran discloses (refer to Fig.1 above) the system of claim 1, wherein the header (H) includes a conduit connected to an inlet through a header multi-path flow connector (94), and an isolation valve (604) ([0040]).
With regards to claim 10:
Tran discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler multi-path flow connector (34c) is disposed vertically above the master valve (44, 46), the flow axis of the flow control valve (602) is substantially perpendicular to the flow axis of the master valve (44, 46).
With regards to claim 11:
Tran discloses (refer to Fig.1 above) the system of claim 1, wherein the coupler (M) further comprises a swab valve (54) disposed above coupler multi-path flow connector (34c), the swab valve (54) in fluid communication with the coupler multi-path flow connector (34c) and the master valve (44, 46).
With regards to claim 12:
Tran discloses (refer to Fig.1 above) the system of claim 11, wherein the swab valve (54) is integral with the coupler (M) or connected to the coupler by a swab valve connector disposed below the swab valve, wherein the swab valve connector is a flanged connector, studded connector, threaded connector or quick connect coupler.
With regards to claim 14:
Tran discloses (refer to Fig.1 above) the system of claim 1, further comprising an elevating skid (24), the elevating skid positioned beneath the header (H).

With regards to claim 15:
 	Tran discloses (refer to Fig.1 above) the system of claim 1, further comprising an isolation valve (604), wherein the isolation valve is positioned so as to isolate a section of the header (H).
With regards to claim 16:
In making and/or using the device of Tran, one would necessary perform a method comprising:
providing a header (H);
providing a coupler (M), the coupler having a fixed length, the coupler including a coupler multi-path flow connector (34c) and a flow control valve (602), the flow control valve directly coupled to the coupler multi-path flow connector (34c); and
connecting the coupler (M) between the header (H) and a valve tree (V), the valve tree in fluid communication with a wellhead, the valve tree having a master valve (46).
With regards to claim 18:
Tran discloses the method of claim 16 further comprising: positioning an elevating skid (24) beneath the header (H); and adjusting the height of the header using the elevating skid.
With regards to claim 19:
Tran discloses the method of claim 16 further comprising connecting a swab valve (54) to the coupler (M) such that the swab valve is directly above the valve tree (V) and in fluid communication with the coupler multi-path flow connector (34c).
With regards to claim 20:
Tran discloses the method of claim 19 wherein the swab valve is integral to the coupler.

With regards to claim 21:
Tran discloses the method of claim 19 wherein the step of connecting the coupler (M) between the header (H) and the valve tree (V) comprises:
connecting the coupler (M) to the valve tree (V);
connecting the coupler (M) to the header (H); and
connecting the swab valve (54) to the coupler (M).
With regards to claim 22:
Tran discloses the method of claim 21 wherein the step of connecting the coupler (M) between the header (H) and the valve tree (V) includes connecting the coupler to the header and the coupler to the valve tree.
With regards to claim 24:
Tran discloses the method of claim 16, wherein the header (H) further comprises an isolation valve (604), the method further comprising operating the isolation valve.
With regards to claim 25:
Tran discloses (refer to Fig. 1 above) a fluid transfer system comprising:
a valve tree (V), the valve tree having a master valve (46) having a flow axis;
an inlet, the inlet connected to a multi-path flow connector (94); and
a coupler (M) disposed between, connected to, and in fluid communication with, the valve tree (V) and the multi-path flow connector (94), the coupler (M) having a fixed length, the coupler further including a flow control valve (602) having a flow axis.
With regards to claim 26:
Tran discloses the fluid transfer system of claim 25, wherein the fluid transfer system includes only one valve tree (V) and one coupler (M).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, as applied to claim 2 and 16 above, and further in view of Barrington (US 4,801,160).
With regards to claim 3:
Tran discloses (refer to Fig.1 above) the system of claim 2 (see rejected claim 2 above) wherein the connection between the header and the coupler is a flange connector.
Tran does not disclose the connection is a quick connect coupler includes a male tubular member matingly and releasably received within a female tubular member.
Barrington discloses (refer to Fig.2 below) a quick-connection type connector for coupling of high pressure fluid flow line to wellbore, comprising a male tubular member (111) matingly and releasably received within a female tubular member (112).

    PNG
    media_image2.png
    975
    748
    media_image2.png
    Greyscale

Fig. 2

Tran, as modified, discloses the system of claim 3.
With regards to claim 4:
Tran, as modified, discloses the system of claim 2, wherein the quick connect connector includes two male tubular members (111, 112) matingly and releasably received within a pipe section or clamp (13).
With regards to claim 5:
Tran, as modified, discloses the system of claim 2, wherein the quick connect connector includes two female tubular members (112, 13) matingly and releasably receiving a pipe section (111) or clamp.
With regards to claim 23:
Tran, as modified, discloses the method of claim 16, wherein the connection between the header and the coupler, between the header and the valve tree, or both is a quick connect connector, the method further comprising adjusting the position of the coupler with respect to the header, the valve tree, or both using the quick connect connector.
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, as applied to claim 1 and 16 above, and further in view of Chambless et al. (US 3,976,130).

With regards to claim 13:
Tran discloses the system of claim 1 (see rejected claim 1 above).
Tran does not disclose the header further comprises an expansion spool.
Chambless discloses (column 6, lines 42-52) an expansion spool is provided in geothermal wellhead for continuous sealing as the case is moved inside the wellhead during normal operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John et al. to have the header to include an expansion spool as taught by Chambless to provide continuous sealing during normal operation as taught by Chambless.
Tran, as modified, disclosed the system of claim 13.
With regards to claim 17:
Tran, as modified, disclosed the method of 16, wherein the header further comprises an expansion spool, the method further comprising extending or retracting the expansion spool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753